Citation Nr: 1722086	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-30 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an earlier effective date than August 31, 2010 for service connection for coronary artery disease status post percutaneous coronary intervention and status post myocardial infarction.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.  

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in Montgomery, Alabama which granted service connection for coronary artery disease, status post myocardial infarction, with evaluation of 60 percent effective August 31, 2010.  The Veteran appealed the awarded effective date of service connection.


FINDINGS OF FACT

1. The assigned August 31, 2010 effective date for service connection for coronary artery disease, reflects the effective date of the regulatory amendment that added ischemic heart disease as a condition presumptively related to herbicide exposure.

2. Prior to August 31, 2010, there was no former Regional Office denial of record, or claim filed seeking entitlement to service connection for coronary artery disease.  


CONCLUSION OF LAW

The criteria are not met to establish an effective date earlier than August 31, 2010 for service connection for coronary artery disease status post percutaneous coronary intervention and status post myocardial infarction.  38 U.S.C.A. §§ 1110, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As to the applicable VA law, the effective date of an award of compensation benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

For original claims for service connection, the effective date can be the day following separation from active service if the claim is received within one year after separation from service.  Otherwise, the rule is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The date of claim is determined by the date it was received by VA.  See 38 C.F.R. § 3.1(r).

For purpose of this case (before new regulations effective March 24, 2015), the law allowed filing of informal claims.  A "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). Any communication indicating intent to apply for a VA benefit might be considered an informal claim, however it must identify the benefit sought.  38 C.F.R. § 3.155(a); see also Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).  VA was required to look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Under previously applicable guidelines, in some cases a report of examination or hospitalization was accepted as an informal claim for benefits.  Under 38 C.F.R. § 3.157(b) once a formal claim for compensation had been allowed, receipt of one of the following was accepted as an informal claim for increased rating:  the report of examination or hospitalization at a VA or uniformed services medical facility, evidence from a private physician or layperson that showed the reasonable probability of entitlement to benefits, or examination reports or clinical records from State medical facilities or other institutions.  This notwithstanding, section 3.157 only applies to those claims for which service connection has already been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002). 

The matter at hand is for an earlier effective date for ischemic heart disease which was awarded presumptively based on herbicide agent exposure.  Service connection was granted for the Veteran's coronary artery disease presumptively (without need for competent evidence proving an etiological linkage to service), under 38 C.F.R. § 3.309(e).  Ischemic heart disease was added to the list of diseases presumptively associated with exposure to certain herbicide agents, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) (Aug. 31, 2010).

Generally, under 38 C.F.R. § 3.114, where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C.A. Chapter 18 for a child of a Vietnam veteran, is awarded or increased due to a liberalizing law or liberalizing VA issue, the effective date of such award or increase cannot be earlier than the effective date of the liberalizing law or liberalizing VA issue.  See also 38 U.S.C.A. § 5110(g).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States District Court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the provisions of 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.

If the foregoing circumstances do not exist, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

The Board finds on thorough review of the record before it, there are not tenable grounds to award an earlier effective date than August 31, 2010.  The current awarded effective date is the specific date of regulatory amendment of presumptive service connection for ishemic heart disease, in accordance with 38 C.F.R. § 3.114.  Whereas the Nehmer framework cited above allows for earlier effective date than that under certain circumstances, those do not apply absent (1) indication that service connection for ischemic heart disease (or substantially similar condition) was previously denied; or (2) a claim for the same condition was filed during the relevant time period between May 3, 1989 and the existing assigned effective date of service connection.  Service connection was not claimed or denied for coronary artery disease, prior to a formal claim filed in May 2011.  In advance of that, there is no written or other qualifying communication from the Veteran indicating an intent to apply for service-connected compensation benefits in regard to coronary artery disease.  

There is definitely relevant treatment history, including private medical records substantiating angiograms done in the early-2000s, and the Veteran's medical history of a heart attack in 1994.  As per the applicable VA law and procedure, however, recorded treatment alone does not alone establish a claim, without further expressed intent to apply for benefits.  The provisions of VA law governing the assignment of effectives are binding upon the Board's determination in this matter.  As the preponderance of the evidence unfavorable to the claim, it is being denied. 


ORDER

The claim for an effective date earlier than August 31, 2010 for service connection for coronary artery disease status post percutaneous coronary intervention and status post myocardial infarction, is denied.
  

____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


